 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalAssociationofBridge,Structural andOrnamental ReinforcedIronWorkers, Riggers &Machinery Movers, Local Union 377, AFL-CIOandRichard J. Bettencourt. Case 20-CB-2211March 18, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS. BROWNAND JENKINSOn November 23, 1970, Trial Examiner HermanCoreman issued his Decision in the above-entitledcase, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief, andtheGeneral Counsel filed a brief in support of theTrialExaminer'sDecision and in answer to theRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegat-ed its powers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial crror was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, International Association of Bridge,Structural and Ornamental Reinforced Iron Workers,Riggers& Machinery Movers, Local Union 377,AFL-CIO, its officers, agents, and representatives,shall take the action set forth in the Trial Examiner'srecommended OrderTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN CORENMAN, Trial Examiner' Upon charges andThe Respondent's brief was considered even though filed 2 days lateamended charges filed on March 20 andJuly 15,1970, inthe above-entitledmatter by Richard J Bettencourt, anindividual,theGeneral Counsel of the National LaborRelations Board issued a complainton July 27, 1970,against International Association of Bridge,Structural andOrnamental Reinforced Iron Workers,Riggers&Machin-ery Movers,Local Union377, AFL-CIO, herein called theRespondent or the Union,alleging that, in violation ofSection8(b)(1)(A)and(2)of the Act, Respondentattempted to cause and caused Judson Steel Corporation todischarge Bettencourt from employment.The Respon-dent's answer filed in this matter denied committing theviolations.Upon due notice,the matter was heard before me at SanFrancisco,California, on September22, 1970. Allpartiesappeared and were afforded full opportunity to participate,toadduce evidence, to examine and cross-examinewitnesses,to argue orally,and to file briefs. Briefs filed bytheGeneralCounsel and the Respondent have beencarefully considered 1Upon the entire record in this case and from myobservation of the witnesses,Imake the following:FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERThe pleadings establish, and I find, that at all timesmaterial herein Judson Steel Corporation, herein calledJudson Steel, has been a California corporation with itsprincipal place of business at Emeryville, California, andhas been engaged in the manufacture and erection of steelstructures.During the past year, Judson Steel, in the courseand conduct of its business operations, purchased andreceived goods and services valued in excess of $ 50,000directlyfrom suppliers located outside the State ofCalifornia; and, during the past year, Judson Steel, in thecourse and conduct of its business operations, sold andshipped goods and materials valued in excess of $ 50,000directly to customers located outside the State of Califor-nia. Judson Steel is, and at all times material herein hasbeen, an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(6) and(7) of the Act.It.THE LABOR ORGANIZATION INVOLVEDThe Respondent is, and at all times material herein hasbeen, a labor organization within the meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA.Background and Chronology of EventsRichard J Bettencourt, the individual who filed thecharges underlying the complaint issued herein by theGeneralCounsel of the Board,resides inSan Jose,California He is 24 years of age. His formal education wentno further than completion of the eighth grade Prior toJune 1969, he had had no experienceas anironworker.2 In2Bettencourt s work experience had been in a gasoline service station189 NLRB No. 14 IRON WORKERS,LOCAL 37769June 1969, through the influence of his brother-in-law,who was an ironworker foreman at the Northwestern SteelCompany, Bettencourt was hired as a beginner ironworker.His first job was on a school building at San JoseNorthwestern Steel Company and Judson Steel, amongother employers, and the Respondent, among other labororganizations,arebound by a collective-bargainingagreement known as the Structural, Reinforcing andOrnamental IronWorker Agreement. This agreementcontains,inter aba,provisions governing union referral foremployment of workmen One of the provisions relating tothe employment of workmen is section 5, subsection L, ofthe collective-bargaining agreement, which provides asfollowsIn the event that the referral facilities maintained by theappropriateLocalUnion are unable to fill therequisition of an individual employer for employeeswithin a forty eight (48) hour period after suchrequisitionismade by the individual employer(Saturdays,Sundays and holidays excepted), theindividual employer may employ applicants from anysource. In such events, the individual employer willnotify the appropriate Local Union of the names anddates of such hirings. Such notification shall be givenpromptly but not to exceed twenty four (24) hours aftersuch hiring (Saturdays, Sundays and holidays except-ed).Apparently relying on the above-quoted section 5-L ofthe agreement, Bettencourt's brother-in-law told him thatNorthwestern Steel needed men but that he would have towait 48 hours "because they have to call the hall and I haveto wait 48 hours before I can go to work. So, I waited the 48hours and he called me and told me to come to work withhim at the school, that I would start work that morning." 3Bettencourt worked on the school job at San Jose forNorthwestern Steel approximately 141 hours when he wasloanedoutbyNorthwestern Steel to Judson SteelCorporation where he went on Judson Steel's payroll as ajourneyman ironworker at the journeyman scale onconstruction at the Chinese Cultural Center at SanFrancisco.4On June 17, 1969, Mr. R. F. Fenton, Respondent'sbusiness representative, complained to Judson Steel byletter,among other things, that "While on the CulturalCenter job I also found that your firm had employedseveral Iron Workers inconsistent with the provisions of thehiring agreement Section 5-L. These men are . . . RichardBettencourt . ." On receipt of this June 17, 1969, letterfrom Fenton, Mr James F. Harris, general superintendentof Judson Steel, discharged Bettencourt.5After his discharge from Judson Steel in June 1969,Bettencourt found work for 2 or 3 months in Santa ClaraCounty with Davis Steel, a nonunion contractor, installingiron reinforcing in the construction of swimming pools.InSeptember 1969, through the influence of hisbrother-in-law who was then employed as a foreman bythat firm, Bettencourt was hired by Judson Steel onSeptember 12, 1969, after a 48-hour wait .6On Bettencourt's hire on September 12, 1969, JudsonSteel directed a letter to the Respondent as follows:This letter will serve to notify you that we haveemployed Mr. Richard Bettencourt, in accordance withthe current Ironworker Employer's Agreement perSection 5 Sub-Section LOn that same date, Judson Steel's field superintendent, L.Bogunovich, handed Bettencourt a written introduction tobe taken to the Union. This document dated September 12,1969, read as follows:Mr. Richard BettencourtDear Sir.In accordance with our agreement with the Interna-tional Association of Bridge, Structural and Ornamen-tal Ironworker's you are required, as a condition ofemployment, to apply for and become a member of theUnion on or after the expiration of eight (8) continuousor accumulative days of employment.You may use this letter as an introduction toMr.Ray FentonLocal Union 3772940-16th StreetSan Francisco,CaliforniaOn September 19, 1969 (within the 8-day periodmentioned in the foregoing document), Bettencourt went tothe Respondent's office when it opened at 8 a.m. Mr. Welchwas at the window and Bettencourt was told by Welch thatFenton had not arrived. Bettencourt asked Welch for anapplication to join the Union. Welch handed Bettencourtan "Application for Referral Only" which Bettencourtfilled out.When Fenton arrived, Bettencourt gave him thecompleted application form. Bettencourt handed Fentonthe letter of introduction from Judson Steel and told him hewanted to loin the Union. Fenton asked Bettencourt if hewas one of the men he caught on the Cultural Center Job inSan Francisco, to which Bettencourt replied "Yes." Fentontold Bettencourt he was not taking applications until afterDecember 1st. Fenton inquired if Bettencourt had a highschool education.When told "No," Fenton told Betten-court he would have to takeaGED test.7 Bettencourt askedFenton to sign his letter of introduction so that he couldshow his foreman and his superintendent that he had goneto the Union within the specified 8 days. Fenton handed4-1/2 years in a machine shop, and about 9 months as a roughneck in theLouisiana oil fields from whence he moved to San Jose where he spent 4weeks cleaning swimming pools until his brother-in-law procured a job forhim at the Northwestern Steel Company3The quote is from Bettencourt's credible and undisputed testimony4Ithas been common practice over many years for employers coveredby the Structural, Reinforcing and Ornamental Iron Worker Agreement toloan ironworkers from one employer to another without the use of theRespondent's hiring hallThe loaning employer would recall the loanedworkman when needed5No claim is made by the General Counsel that this discharge byJudson Steel pursuant to Fenton's June 17 letter violates the Act6Bettencourt testified that his brother-in-law told him"Iwould have towait for 48 hours because they have to call the hall and ask for men "7Applicants under the apprenticeship program must have a high schooldiploma or have achieved a satisfactory score in the General EducationDevelopment Test (GED) 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe letter of introduction back to Bettencourt tellingBettencourt "he didn't have to sign any damn letter." 8Having been told by Fenton in September 1969 that hewas not taking any applications for union membership untilafterDecember 1, Bettencourt returned to the union hallagain about 8 a.m., in December 1969. There he askedWelch if he could talk to Fenton. Welch replied thatFenton was busy. Bettencourt waited for him. After a lapseof 3 hours, Fenton emerged from his office. Bettencourttold Fenton he wanted to "see about getting in the Union."Fenton replied "he didn't have time ... he was going forcoffee." Bettencourt, chagrined by this treatment, left.In January 1970, Bettencourt visited the union hall forthe third time to make application for union membership.Upon inquiry from Fenton, Bettencourt told him he did nothave a high school diploma nor had he taken the GED test.Fenton told Bettencourt that he could not fill out anapplicationuntilhe took a GED test. He also toldBettencourt he was not taking any applications until afterApril 1, 1970.In March 1970, Bettencourt was working for Judson Steelwith a man named Gary on a job at the San FranciscoAirport. Fenton came to I the job and handed the two mena steward's report to sign. Fenton then said to Gary "you'reworking with a non-union man" and he told Gary he oughtto make an example of him and fine him $150 for workingwith a nonunion man. Fenton also told Gary thatBettencourt had never even tried to get into the Union, atwhich point Bettencourt interjected that he had tried tojoin, to which Fenton replied "Sure." Bettencourt then leftthe job for another Judson Steel job where he told theforemanwhat had occurred. The foreman assignedBettencourt to another job.9In the latter part of March 1970, Bettencourt made afourth visit to the union hall, this time in the company of hisbrother-in-law who was a foreman at Judson Steel. There,after a wait of 15 minutes, Fenton came out of his office tothewindow and asked Bettencourt what he wanted.Bettencourt told Fenton he wanted to make an applicationor get a permit to work. Fenton replied, according toBettencourt's uncontradicted and credible evidence, asfollows: "I told you once that you couldn't get a permit ormake an application because you didn't have a high schooleducation or take a GED test." Fenton further warnedBettencourt that if he caught him on another job that "he'dmake damn sure Bettencourt never got in the Union, even ifhe had a college education." At this point, Bettencourt'sbrother-in-lawbroke into the conversation questioningwhat difference it made whether or not Bettencourt had ahigh school education as he was a good worker and hisemployer liked his work. Fenton then, on learning thebrother-in-law's identity, threatened to "pull his book"and take him up in front of the union board, at which pointBettencourt and his brother-in-law left.On or about April 16, 1970, Bettencourt was working for"The quotation is fromBettencourt'scredible and uncontradictedtestimony.At first, Bettencourt testified that the application form wasgiven to him by Welch on his third visit to the Union's office in January1970, but when shown his written application by Respondent's counsel,bearing the date of September 19, 1969, he conceded his earlier testimonythat the application blank was given to him in January 1970 was in error,and that it was, in fact, given to him by Welch on his first visit to theJudson Steel on the Emporium job at Mountain View.Welch and Fenton came to the job and Bettencourt signeda steward's report at the request of Welch. After the otherworkmen also signed the steward's report, Bettencourtobserved that Welch and Fenton had huddled with a groupof workmen on the other side of the building. The jobforeman then approached Bettencourt and told him thatFenton was closing the job down because there werenonunion men on the job, namely Bettencourt and anotherworkman named Santos. Bettencourt then left the job andphoned Judson Steel's general superintendent, James F.Harris.In the latter part of April 1970, Bettencourt was workingfor Judson Steel on the Tanforan job at Burlingame.Fenton andWelch came on to the jobsite and hadBettencourt and the other workmen sign a steward's report.Pointing to Bettencourt, Fenton told the workmen that theywere working with a nonunion man, and in the presence ofthe others told Bettencourt that he shouldn't even be on thejob. Bettencourt told the foreman what had occurred, whothen told Bettencourt to get off the job. Bettencourt phonedGeneral Superintendent Harris and told him what hadoccurred.Harris assigned Bettencourt to another job atMountain View. At the Mountain View job, Bettencourtwas instructed to meet with Harris the following morning atSan Jose. At this meeting Bettencourt was discharged byJudson Steel. The discharge letter dated April 28, 1970,read as follows:We are required by our contract with DistrictCouncil of Iron Workers of the State of California andVicinity, to discharge any employee pursuant to Section4,Union Security, upon written request from the LocalUnion, when we are served with a letter stating allpertinent facts showing the noncompliance for remain-ing a member in good standing of the Union.Enclosed herewith, is a copy of the letter from theUnion stating the above mentioned facts.You will be re-hired when the Union issues theproper clearance.Attached to the April 28 discharge letter was a letter datedApril 22, 1970, from Fenton to Judson Steel. Insofar aspertinent to Bettencourt, Fenton's letter read as follows:In regard to our recent meeting and the employmentof Journeymen Iron Workers and Apprentice IronWorkers in violation of the collective bargainingagreement and apprenticeship standards, please beadvised they cannot be hired until properly acceptedand indentured into the proper Joint ApprenticeshipCommittee or be in compliance with the provisions ofthe agreement.sssssR.L.Bettencourt 572 66 3071-see previous corre-spondence dated June 17, 1969, Sept. 15, 1969.10Union's office on September 19, 1969. 1 attributethis errorto an innocentdeficiency in memory andas not reflecting on Bettencourt's veracity.9Apparentlyafter this incident in March, Bettencourt filed his initialunfair laborpracticechargewith theBoard on March 20, 1970.10The June 17, 1969,letter claimed that Bettencourt,among others, hadbeen hired by Judson Steel on the Chinese Cultural Center Job at SanFrancisco in violation of section 5-L of the collective-bargaining IRON WORKERS,LOCAL 37771BAnalysis and Conclusionary FindingsSection 8(b)(2) of the Act provides that it shall be anunfair labor practice for a labor organization or itsagents-to cause or attempt to cause an employer todiscriminate against an employee in violation of Section 8(a)(3) or to discriminate against an employee with respect towhom membership in such organization has been denied orterminated on some ground other than his failure to tenderthe periodic dues and the initiation fees uniformly requiredas a condition of acquiring or retaining membershipSection 4 of the collective-bargaining agreement to whichthe Respondent and Judson Steel are bound provides that"Every other person covered by this Agreement andemployed to perform work covered by this Agreement shallbe required, as a condition of employment, to apply for andbecome a member of and to maintain membership in goodstanding . . on or after the expiration of eight (8)continuous or accumulative days of employment "Bettencourt was hired as a new employee by Judson Steelon September 12, 1969 Within the 8 days provided for inthe union-security clause of the agreement, namely onSeptember 19, 1969, Bettencourt applied for membership inthe Union. I find that by their conduct on September 1969,December 1969, January 1970, and March 1970, theRespondent's business representatives, Welch and Fenton,declined to entertain Bettencourt's repeated applicationsfor union membership. Upon Bettencourt's visits to theunion hall in September, January, and March, Fentonrebuffed Bettencourt's attempts tojoin the Union, insistingthat he must first take a GED test beacuse he was not a highschool graduate.When Bettencourt came to the hall inJanuary to join the Union, Fenton, after keeping Betten-court waiting for 3 hours,told him he was too busy to talk tohim as he was leaving to have coffee. Moreover, onBettencourt's September visit to the union hall, Fenton toldhim that applications were not being taken until afterDecember 1 and, when Bettencourt sought to obtain unionmembership in January 1970, Fenton told him noapplications would be accepted until April 1, 1970It is clear, and I find, that the Respondent, by its agent,Fenton, attempted to cause and caused Judson Steel todischarge Bettencourt This was accomplished preliminari-ly by Fenton's action in threatening to close down threedifferent Judson Steel jobs by threats of strike action inMarch and April 1970 at the San Francisco InternationalAirport, at the Emporium in Mountain View, and atTanforan in Burlingame as I have related earlier in thisDecision.Finally on April 22, 1970, Fenton in writing requestedJudson Steel to discharge Bettencourt because allegedlyemployed in violation of the collective-bargaining agree-ment, that is "Bettencourt did not apply for membership ormake an attempt to apply as an apprentice iron worker "(See G C Exh. 4.) Complying with the Union's demand,agreementAs I have recited earlier in this Decision, Judson Steeldischarged Bettencourt in June 1969, following this June 17 letter In theSeptember 15 1969, letter, Fenton reported to Judson Steel as followsIn reply to your letter regarding the hiring of Richard Bettencourtplease be advised Bettencourt, a "beginner" iron worker was formerlyin the employ of Northwestern Steel Co, and also Judson Steel Co ontheChinese Cultural Center Project, San Francisco Bettencourt didJudson Steel discharged Bettencourt as of April 28, 1970, asnot a union member within the requirements of the union-security clause.In its brief, the Respondent argues that Bettencourt"never offered to pay uniform dues or initiation fees despitethe fact that he obtained work in violation of the contractand worked under the contract for many months while theUnion patiently waited for him to offer dues and initiationfees." The Respondent further argues that "In order for theGeneral Counsel to sustain his case he has to prove that thecharging party [Bettencourt] proffered the payment ofinitiation fees and/or dues uniformly required."Initially, I find, contrary to the Respondent's contention,that Judson Steel's hire of Bettencourt on September 12,1969,was not in violation of the collective-bargainingagreement At the time of Bettencourt's hire there had beena standing telegraphic order dating back to June 6, 1969, for12 ironworkers and repeated oral requests thereafter whichthe Respondent was unable to fill. In fact, during the entiresummer season of 1969 extending to December 1969, theUnion was unable to fill Judson Steel's request forironworkers. Consequently, under section 5, subsection L,of the agreement, Judson Steel was free to hire workmennot referred by the Respondent. This it did in the hire ofBettencourt at the journeyman scale on September 12,1969Under the collective-bargaining agreement, theemployer is the sole judge of the competency of hisironworkers. He may reject workmen referred by the Unionand he may retain in his employ ironworkers who in hisjudgment are the most competent, laying off or dischargingworkmen irrespectiveofseniorityconsiderations t tGeneral Superintendent Harris who authorized the hiringof Bettencourt testified credibly and without contradictionthat Bettencourt was one or approximately 100 ironworkerscomprising his permanent work force, and that he retainedBettencourt in his employ from the date of his hire onSeptember 12, 1969, to the date of his discharge, at theUnion's demand, on April 28, 1970. Harris further testifiedcredibly and without contradiction that Bettencourt wasone of his best workers, testifying additionally "I would sayhe would be in the top of what I have seen, and I've seen alot of men in my time."Additionally, it is suggested in the Respondent's briefthat Bettencourt's failure to seek entry into the apprentice-ship program in some mannerjustifies the Union's action inprocuring his discharge.The answer to that contention is that the apprenticeshipprogram is expressly deleted from the hiring hall provisions.Section 5, subsectionK, of the contract specificallyprovides that "This Section 5 shall not apply to the hiring ofApprentices." I find, therefore, that Judson Steel's hire ofBettencourt on September 12, 1969, did not violate thework-referralprovisionsof the collective-bargainingagreement and that Bettencourt's September 12, 1969, hirewas permitted by section 5, subsection L, of the agreement.not apply for membership or make an attempt to apply as anapprentice iron worker Therefore he cannot be hired under Section 5Sub-Section L of the agreementSection 4, subsection E, of the contract provides as follows Theindividual employer shall be the sole judge of the qualifications of all of hisemployees and may on such grounds discharge any of them 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDThisbrings us to the issue whether Bettencourt'snonmembership in the Union constituted legitimatejustification for the Union's action in attempting to causeand eventually causing Judson Steel to discharge Betten-courtThe Respondent argues that it became the duty ofBettencourt under the union-security clause of the contractto tender the initiation fees and dues uniformly required forunion membership, that Bettencourt made no such tenderbefore his discharge, and, that being the case, the demandfor his discharge and his subsequent discharge were notviolative of the ActIt is a fact, and the General Counsel does not contendotherwise, that a tender of initiation fees and dues was notmade by Bettencourt But it is now firmly established byBoard and court precedent that a tender is excused wherethe union fails to notify the employee of his obligationsunder the Act or where a tender would have been futile.12The employee must be dealt with fairly by the union. Hemust be advised of the amount of initiation fees and duesand the union must exhibit a willingness to accept suchmoneys In the instant case, it is clear that the unionrepresentatives, Fenton and Welch, at no time explained toBettencourt the amount of initiation fees and duesacceptable to the Union to acquire membership ormanifested a willingness to accept Bettencourt into theUnion. Instead,Welch, for example, handed Bettencourtan "Application for Referral Only" when he applied forunion membership on September 19, 1969, and Fenton toldBettencourt he would have to take a GED test and furtherthat he was not taking applications until after December 1,1969When Bettencourt visited the union hall again inDecember 1969 seeking membership, Fenton kept himwaiting 3 hours and then refused to see Bettencourt with theimpertinent excuse that he was going out for coffee. InJanuary 1970, Fenton again refused to take Bettencourt'sapplication for membership, again telling him he wouldhave to take a GED test and, additionally, applicationswere not being taken until after April 1, 1970. And againwhen Bettencourt applied for union membership to FentoninMarch 1970, he was refused for the stated reason that hedid not have a high school education or a GED test. It isclear, and I find, on the basis of Bettencourt's treatment byWelch and Fenton on the four occasions he sought unionmembership, that a tender of initiation fees and dues byBettencourt would have been futile and such tender wouldnot have been acceptedItisnoted here that the Respondent produced nowitnesses in support of its denial that it had violated theAct, and the testimony of the General Counsel's witnessesstands uncontradicted by opposing witnesses. The Respon-dent's motive in refusing membership to Bettencourt is notclear Such refusal may have been based on a union policy12Pipehners Local Union No 798 Bauer Dredging Co, Inc174 NLRBNo 130,GraniteSteelCompany,169NLRBNo 144,InternationalLongshoremen's and Warehousemen's Union Local 17 (George Mower),172NLRB No227,Local 98D, Operating Engineers (Construction FieldSurveys),156NLRB 545Philadelphia Sheraton Corp,136 NLRB 888enfd320F 2d 254 (C A 3)N L R B v Machinists, Local 504[Westinghouse Electric Corp],203 F 2d 173 (C A9),N L R B v Hotel,Motel and Club Employees' Union, Local 568, AFL. C'1O [PhiladelphiaSheraton Corp J,320 F 2d 254 (C A 3)1 1Moreover, as i have pointed out earlier in this Decision the hiring ofthat journeyman status could be achieved only aftercompletion of the apprenticeship, but there is no evidencethat such a policy obtained or that all Journeymen had gonethrough the apprenticeship program before attainingjourneymen status.13 Then again the Union's treatment ofBettencourt in refusing to welcome him into unionmembership may have been based on a desire to maintainthe existing shortage of ironworkers in their geographicaljurisdiction.This contrived shortage of ironworkersobviously gives the Respondent greater bargaining powersand assures work for their members. I am of the opinionthat it is unnecessary to determine the Respondent's realmotive in refusing union membership to Bettencourt. Tofind the violation, it is sufficient for me to conclude, as I do,that the Respondent attempted to cause and caused JudsonSteel to discharge Bettencourt because of his lack of unionmembership, and with respect to whom membership in theRespondent had been denied on a ground other than hisfailure to tender periodic dues and initiation fees uniformlyrequired as a condition of acquiring or retaining member-ship.The Respondent, I find, thereby violated Section8(b)(2) and 8(b)(1)(A) of the Act.14IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activity of Respondent set forth in section III, above,occurring in connection with the operations of Judson SteelCorporation set forth in section I, above, has a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tends to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.On the basis of the foregoing findings, and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Judson Steel Corporation is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2.Respondent is a labor organization within themeaning of Section 2(5) of the Act.3By attempting to cause and causing Judson SteelCorporation to discriminate against Richard J. Bettencourtin violation of Section 8(a)(3) of the Act, the Union hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(b)(2) and (1)(A) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that the Respondent engaged in unfairlabor practices, I shall recommend that it cease and desistapprentices is specifically excluded from the hiring hall requirements bysection 5, subsection K, of the contractijSee cases cited at in 12 See alsoSully-Miller Contracting Company,152NLRB 1623, where the Trial Examiner stated, 1633 Under thecircumstances described above, it is found that the Respondent Unionsought and obtained Lucero's discharge not because it was seeking theenforcement of the Respondent Employer's contractual obligation tosecure workmen through the Union's hiring hall, but because Lucero wasnot only not a union memberbut was unable to become one due to theUnion's refusal to admit hint to membership IRON WORKERS,LOCAL 37773therefrom and take certain affirmative actions in order toeffectuate the policies of the Act.It having been found that the Respondent is responsiblefor the discrimination suffered by Battencourt, it will berecommended that it make him whole for any loss of pay hemay have suffered by reason of the discrimination againsthim, by payment to him of a sum of money equal to thatwhich he would have earned as wages from the date of thediscrimination against him to the date of his reinstatementor the date Respondent notifies Judson Steel Corporationthat it has no objection to his reinstatement to any existingor future jobs or projects of said Employer, whichever is theearlierdate, less interim earnings, and in a mannerconsistentwith the Board policies set out in F WWoolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co,138 NLRB 716Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended-ORDER 15Respondent, International Association of Bridge, Struc-tural and Ornamental Reinforced Iron Workers, Riggers &MachineryMovers,LocalUnion 377, AFL-CIO, itsofficers, agents and representatives, shall:ICease and desist from:(a)Causing or attempting to cause Judson SteelCorporation to discriminate against Richard J. Bettencourtor any other of its employees in violation of Section 8(a)(3)of the Act.(b) In any like or related manner restraining or coercingemployees of Judson Steel Corporation in the exercise oftheir rights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by any agreementrequiringmembership in a labor organization as aconditionof employment in accordance with Section8(a)(3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which isdesigned to effectuate the policies of the Act(a)Notify Judson Steel Corporation, in writing, that ithas no objection to the reinstatement or employment ofRichard J. Bettencourt on any of its existing or futureprojects, and furnish Richard J. Bettencourt a copy of suchnotification(b) Notify Richard J. Bettencourt if presently serving inthe Armed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces(c)Make Richard J. Bettencourt whole for any loss ofpay which he may have suffered as a result of thediscrimination against him by payment to him of a sum ofmoney equal to that which he would normally have earnedfrom the date of the discrimination against him to the datehe is reinstated by Judson Steel Corporation or the dateRespondent notifies Judson Steel Corporation that it hasno objection to his reinstatement, whichever is earlier, saidbackpay to be computed in the manner set forth in thesection hereof entitled "The Remedy."(d) Post at its officein San Francisco,California, copiesof the attachednoticemarked "Appendix." 16 Copies ofsaid notice, to be furnished by the Regional Director forRegion 20, after being duly signed by a representative ofRespondent, shall be posted immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter. in conspicuous places,includingall places wherenotices toitsmembersare customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Deliver to the Regional Director for Region 20 signedcopies of said noticein sufficientnumbers to be posted byJudson Steel Corporation, if the Employer is willing.(f)Notify said Regional Director, in writing, within 20days from the date of receipt of this Decision, what stepsRespondent has taken to comply herewith.17In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National LaborRelationsBoard, thefindings, conclusions, recommendations, and recommended Order hereinshall,as provided in Section 102 48 of theRulesand Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes'u In the event that the Board's Order is enforced by a Judgement of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "17 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, notify said Regional Director, in writing,within 20 days from the date of this Order what steps Respondent hastaken to comply herewithAPPENDIXNOTICE TOEMPLOYEES AND MEMBERSPOSTEDBY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT cause or attempt to cause Judson SteelCorporation to discriminate against Richard J Betten-court or any of its employees in violation of Section8(a)(3) of the Act.WE WILL NOT in any like or related manner restrainor coerce employees of JudsonSteelCorporation in theexercise of their rights guaranteed in Section 7 of theAct, except to the extent that such rights may beaffected by an agreement requiring membership in alabor organization as a condition of employment inaccordance with Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and DisclosureAct of 1959WE WILL notify Judson Steel Corporation, in writing,thatwe have no objection to the reinstatement oremployment of Richard J Bettencourt on any of itsexisting or future projects, and we shall furnish the saidemployee with a copy of such notification.WE WILL make whole Richard J Bettencourt for any 74loss of pay he may have suffered by reason of thediscrimination against him,caused by our Union.DECISIONSOF NATIONALLABOR RELATIONS BOARDNOTE:We will notify the above-named employee ifpresently serving in the Armed Forces of the United Statesof his right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions,may be directed to the Board's Office, 13050Federal Building,Box 36047, 450 Golden Gate Avenue,San Francisco,California 94102, Telephone 556-3197.INTERNATIONALASSOCIATIONOF BRIDGE,STRUCTURAL ANDORNAMENTAL REINFORCEDIRON WORKERS, RIGGERS&MACHINERY MOVERS,LOCAL UNION 377,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)